16‐933‐cv 
Chapman v. Crane Co. 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 31st day of May, two thousand seventeen. 
                     
PRESENT:  PETER W. HALL, 
                    DENNY CHIN, 
                                                   Circuit Judges, 
                    LASHANN DeARCY HALL, 
                                                   District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

ALTON CHAPMAN, FRANCIS CHAPMAN,  
                    Plaintiffs‐Appellees, 
                                                                                  16‐933‐cv 
                             v.                 
              
CRANE CO., Individually and as Successor to Pacific 
Valves, 
                    Defendant‐Appellant, 
                     
CBS CORPORATION, successor by merger to CBS 
Corporation, FKA Viacom Inc., FKA Westinghouse 
Electric Corporation, Elliott Company, Foster 
                                                 
            *   Judge LaShann DeArcy Hall, of the United States District Court for the Eastern District of 
New York, sitting by designation. 
Wheeler, L.L.C., Jenkins Valces, Inc., Weinman Pump 
& Supply Co., Riley Power Inc., 
                               Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR DEFENDANT‐APPELLANT:                                      MICHAEL J. ROSS (Nicholas P. Vari, on the 
                                                              brief), K&L Gates LLP, Pittsburgh, 
                                                              Pennsylvania; Angela DiGiglio, K&L Gates 
                                                              LLP, New York, New York. 
 
FOR PLAINTIFFS‐APPELLEES:                                     PIERRE RATZKI, Weitz & Luxenberg, P.C., 
                                                              New York, New York. 
           
                    Appeal from the United States District Court for the Southern District of 

New York (Abrams, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the decision and order of the district court is 

AFFIRMED. 

                 Defendant‐appellant Crane Co. (ʺCraneʺ) appeals the decision and order 

of the United States District Court for the Southern District of New York remanding the 

action to New York state court following removal pursuant to the ʺfederal officer 

removal statute,ʺ 28 U.S.C. § 1442(a)(1).  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

                We review a district courtʹs legal ruling on a motion to remand de novo.  

Yakin v. Tyler Hill Corp., 566 F.3d 72, 75 (2d Cir. 2009).  We review a district courtʹs 




                                                    2 
decision declining to exercise supplemental jurisdiction for abuse of discretion.  Spiegel 

v. Schulmann, 604 F.3d 72, 78 (2d Cir. 2010) (per curiam). 

              Crane makes two principal arguments.  First, Crane argues that the 

district court erred in remanding the case because there was original subject matter 

jurisdiction at the time.  Second, Crane argues that, even assuming the court lacked 

original jurisdiction, the district court abused its discretion in declining to exercise 

supplemental jurisdiction.  We discuss each argument in turn. 

       A.     Original Jurisdiction 

              The district court concluded that plaintiffs‐appellees Alton and Francis 

Chapman (the ʺChapmansʺ) had abandoned ʺany and all claims arising from asbestos 

exposure which are alleged to have occurred at any government facility, effectively 

excis[ing] any claim on which a government‐contractor defense could be premised and 

thereby extinguish[ing] the basis on which this action was originally removed.ʺ  Special 

App. at 26.  Crane argues that an abandonment or disclaimer of claims does not 

constitute a ʺdismissalʺ of claims over which the district court has original jurisdiction.  

See 28 U.S.C. § 1367(c)(3) (providing that district courts may decline to exercise 

supplemental jurisdiction where it has dismissed all claims over which it has original 

jurisdiction).  In other words, Crane argues that the claims giving rise to original 

jurisdiction must be formally dismissed for a properly removed case to be remanded to 

state court.  The case law is to the contrary.  See Valencia v. Lee, 316 F.3d 299, 306 (2d Cir. 



                                               3 
2003) (concluding district court abused discretion in retaining supplemental jurisdiction 

where plaintiffs had abandoned all federal claims; it was a relatively early stage of the 

case; ʺ[n]o substantive motions had been filed; no judicial opinions had been issued; 

and the case was not yet ready for trialʺ); see also Carnegie‐Mellon Univ. v. Cohill, 484 U.S. 

343, 345 (1988) (ʺA federal district court has discretion under the doctrine of pendent 

jurisdiction to remand a properly removed case to state court when all federal‐law 

claims in the action have been eliminated and only pendent state‐law claims remain.ʺ).  

It was clear here that the federal claims had been abandoned, and the district court 

explicitly recognized the claims were no longer in the case.  Hence, federal question 

jurisdiction no longer existed. 

              Alternatively, Crane asserts that the district court should have retained 

jurisdiction based on diversity of citizenship.  See 28 U.S.C. § 1332.  This avenue is also 

unavailing.  ʺ[W]hen diversity of citizenship is the basis of removal, diversity must exist 

not only at the time the action was filed in the state court, but also at the time the case is 

removed to federal court.ʺ  14B Charles Alan Wright & Arthur R. Miller, Federal 

Practice & Procedure § 3723 (4th ed. 2013); see also United Food & Commercial Workers 

Union, Local 919, AFL‐CIO v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 301 (2d 

Cir. 1994) (noting that the ʺusual rule is that removability is determined from the record 

as of the time the petition for removal is filed but where [the] basis of removal is 

diversity[,] then diversity of citizenship must exist at [the] time [the] action was filed in 



                                              4 
state court as well as at [the] time of removalʺ (citing 14B Wright & Miller § 3723 at 311‐

12)).  Hence, to sustain removal based on diversity, Crane had to demonstrate that 

diversity of citizenship existed both at the time of the filing of the Chapmansʹ original 

complaint and at the time of removal. 

              Crane failed to meet its burden here.  At the hearing on the Chapmansʹ 

motion for remand, the district court asked the Chapmansʹ counsel whether there was 

complete diversity at the time the complaint was filed.  Counsel responded that he 

ʺbeliev[ed] that Foster Wheeler was a New York defendant and defeated complete 

diversity.ʺ  Special App. at 18.  Later on, the court inquired of Craneʹs counsel whether 

there was any dispute ʺthat at the time the complaint was filed that there was not 

complete diversity.ʺ  Id. at 21.  Counsel responded, ʺNo dispute.ʺ  Id.   

              Crane contends on appeal that because it is now the sole remaining 

defendant in this action, complete diversity exists.  Whether non‐diverse parties were 

subsequently dismissed is of no moment, however, when diversity did not exist at the 

time of the original complaint.  See CenterMark, 30 F.3d at 301.  Because Crane failed to 

demonstrate that the parties were diverse when the original complaint was filed, 

diversity of citizenship cannot serve as a basis for jurisdiction.  To the extent that Crane 

contends that the parties were in fact diverse as of the filing of the original complaint, it 

has failed to establish as much by competent proof. 




                                              5 
       B.     Supplemental Jurisdiction 

              Under 28 U.S.C. § 1367(a), ʺdistrict courts shall have supplemental 

jurisdictionʺ over state‐law claims ʺthat are so related to claims in the action within [the 

courtʹs] original jurisdiction that they form part of the same case or controversy under 

Article III of the United States Constitution.ʺ  Section 1367(c) further provides that a 

district court may decline to exercise supplemental jurisdiction if ʺ(1) the claim raises a 

novel or complex issue of State law, (2) the claim substantially predominates over the 

claim or claims over which the district court has original jurisdiction, (3) the district 

court has dismissed all claims over which it has original jurisdiction, or (4) in 

exceptional circumstances, there are other compelling reasons for declining 

jurisdiction.ʺ  Accordingly, a district court may refuse to exercise supplemental 

jurisdiction on any one of these four grounds.  Cf. Itar‐Tass Russian News Agency v. 

Russian Kurier, Inc., 140 F.3d 442, 448 (2d Cir. 1998) (ʺ[T]he discretion to decline 

supplemental jurisdiction is available only if founded upon an enumerated category of 

subsection 1367(c).ʺ). 

              The district court declined to exercise supplemental jurisdiction because 

the Chapmans had abandoned their claims giving rise to original jurisdiction; it was 

still an early stage of the proceedings and discovery was not complete; no dispositive 

motions had been decided; and interests of comity militated in favor of remand because 

the case was predominately a matter of state law, potentially implicating unsettled 



                                              6 
questions of state law.  See Kolari v. N.Y.‐Presbyterian Hosp., 455 F.3d 118, 124 (2d Cir. 

2006) (ʺWe have repeatedly held that a district court particularly abuses its discretion 

when it retains jurisdiction over state‐law claims raising unsettled questions of law 

following dismissal of all original‐jurisdiction claims.ʺ).  The district court did not abuse 

its discretion in refusing to exercise supplemental jurisdiction.  See 28 U.S.C. § 1447(c) 

(ʺIf at any time before final judgment it appears that the district court lacks subject 

matter jurisdiction, the case shall be remanded.ʺ). 

                                             . . . 

              We have considered Craneʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                              7